t c memo united_states tax_court brendon james delong petitioner v commissioner of internal revenue respondent docket no filed date brendon james delong pro_se nicole c lloyd for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 a with respect to petitioner’ sec_1all monetary amounts are rounded to the nearest dollar 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure continued federal_income_tax for after concession sec_3 we must decide two issues the first issue is whether petitioner is entitled to deduct as alimony certain family support payments he made to his legally_separated spouse we hold that he is the second issue is whether petitioner is liable for an accuracy-related_penalty we hold that he is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated by this reference petitioner resided in california when he filed the petition petitioner was married to tamsin delong ms delong before separating in petitioner and ms delong had two children who resided with ms delong after the separation ms delong filed for divorce in the superior court of california county of el dorado superior court while the divorce case was pending petitioner and ms delong entered into a stipulated agreement that was incorporated into a temporary order of the continued unless otherwise indicated 3respondent conceded at trial that petitioner was entitled to deduct dollar_figure of spousal support payments made during september through date superior court on date first support order the first support order required petitioner to pay ms delong dollar_figure as family support for date the superior court issued a findings and order after hearing second support order two months after the first support order was issued petitioner was obligated under the second support order to continue to pay ms delong family support payments of dollar_figure per month until a trial in the divorce case was held the superior court indicated in the second support order that the family support payments were for both spousal support and child_support it did not allocate however any specific_portion of the family support payments as spousal support or child_support in the second support order or the first support order the first support order and the second support order collectively support orders did not explicitly contain a condition that would terminate petitioner’s obligation to make the family support payments on ms delong’s death petitioner made dollar_figure in family support payments family support payments during under the support orders petitioner filed an individual_income_tax_return for he claimed on the return an alimony deduction for the family support payments respondent issued petitioner a deficiency_notice that disallowed the claimed alimony deduction for the family support payments petitioner timely filed a petition challenging respondent’s determination opinion we must decide whether petitioner is entitled to deduct as alimony any amount of the family support payments even though they constituted an unallocated combination of spousal support and child_support a deduction from gross_income is allowed for alimony payments to the extent such payments are includible in the gross_income of the recipient spouse under sec_71 sec_215 and b whether a payment constitutes alimony within the meaning of sec_71 and sec_215 is determined by reference to sec_71 which defines an alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument 4the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 resolving all factual issues here is based on a preponderance_of_the_evidence not on the burden_of_proof therefore we need not consider which party has the burden_of_proof see 124_tc_95 b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse a payment satisfying the preceding criteria is nevertheless not includible in the recipient spouse’s gross_income under sec_71 and thus not deductible as alimony if it qualifies as child_support under sec_71 sec_215 and b a c we now turn to the general alimony requirements respondent does not dispute that the family support payments were made under a divorce or separation agreement or that petitioner and ms delong were members of different households when the family support payments were made see sec_71 c respondent contends however that the family support payments fail to satisfy the general alimony requirements because they were designated as nonalimony and petitioner’s liability to make them would have continued past ms delong’s death see sec_71 d we first consider whether petitioner had no liability to continue making the family support payments after ms delong’s death as required under sec_71 courts including this one have applied the following three-step approach to determining whether sec_71 is satisfied see 407_f3d_186 3d cir aff’g tcmemo_2003_163 45_fedappx_700 9th cir 293_f3d_1208 10th cir aff’g tcmemo_1999_273 102_f3d_842 6th cir aff’g tcmemo_1995_183 leventhal v commissioner tcmemo_2000_92 the court first looks for an unambiguous termination provision in the divorce decree fithian fed appx pincite if there is no such provision then the court looks to whether the payments would terminate at the payee’s death by operation of state law id and if state law is unclear the court will look solely to the divorce decree to determine whether the payments would terminate at the payee’s death id the support orders did not expressly state that petitioner’s liability for making the family support payments would terminate on ms delong’s death accordingly we must consider whether such termination would occur by operation of california law the california family code family code defines family support as an unallocated combination of spousal support and child_support cal fam code sec west california law provides that a spousal support obligation terminates upon the death of the payee spouse cal fam code sec west in contrast a child_support obligation survives the death of the payee spouse and continues as an obligation of the payor spouse under california law in re marriage of mccann cal rptr 2d ct app in re marriage of gregory cal rptr ct app whether a family support obligation terminates upon the death of the payee spouse is not specifically addressed in the family code additionally respondent fails to cite nor are we aware of any california case that conclusively decides the question this court more recently addressed the effect of a payee spouse’s death on a family support obligation under california law in berry v commissioner tcmemo_2005_91 the facts of berry are similar to the facts here in berry as here the taxpayer was obligated to make california family support payments and claimed an alimony deduction for those payments the commissioner in berry as here argued that the family support obligation did not terminate upon the death of the payee spouse as required by sec_71 after a careful and comprehensive analysis of california law we held in berry that there is no continuing payment_liability past the death of a payee spouse with respect to a family support obligation we stand by our reasoning and analysis in berry moreover we do not find any distinguishable facts in this case that merit a different result we therefore find that petitioner had no continuing liability for the family support payments past the death of ms delong and that the sec_71 requirement is met we now consider whether the family support payments were designated as nonalimony a payment will not be treated as alimony if it is designated as nonalimony sec_71 respondent argues that the family support payments were designated as nonalimony at least in part because the support orders indicate the family support payments were partly for child_support as defined in sec_71 accordingly respondent’s designation argument rests on whether any part of the family support payments constitute child_support child_support is defined as any part of a payment that the terms of a divorce or separation instrument6 specifically fix in terms of the amount of money or any 5child support is not includible in income under sec_71 and not deductible under sec_215 divorce_or_separation_instrument includes a court decree requiring a continued part of the payment as a sum that is payable for the support of the payor spouse’s children sec_71 the statutory directive that child_support payments be fixed is generally taken literally and child_support cannot be inferred from intent surrounding circumstances or other subjective criteria see 366_us_299 lawton v commissioner tcmemo_1999_243 raymond v commissioner tcmemo_1997_219 ambrose v commissioner tcmemo_1996_128 an amount fixed as payable for the support of the payor spouse’s children nevertheless includes any amount specified in the instrument if that amount will be reduced on the happening of a contingency specified in the instrument relating to a child eg attaining a specified age marrying dying leaving school or a similar contingency or at a time that can clearly be associated with such a contingency sec_71 the support orders make an unallocated award of spousal and child_support consequently they do not fix any portion of the family support payments as a sum that is payable for the support of petitioner’s children for purposes of sec_71 see commissioner v lester u s pincite ambrose v commissioner tcmemo_1996_128 additionally sec_71 does not continued spouse to make support payments to the other spouse see sec_71 apply here because there is no amount specified in the support orders that was to be reduced upon the occurrence of a contingency specified in the support orders relating to petitioner’s children or at a time that can clearly be associated with that kind of contingency accordingly we find that no amount of the family support payments qualifies as child_support under sec_71 we therefore reject respondent’s argument that the family support payments were designated as nonalimony in sum the family support payments constitute alimony not child_support we ultimately find therefore that petitioner is entitled to deduct the entire amount of the family support payments for we now address whether petitioner is liable for the accuracy-related_penalty under sec_6662 a taxpayer may be liable for a penalty on the portion of an underpayment_of_tax attributable to certain causes sec_6662 and b because we reject respondent’s disallowance of the alimony deduction for the family support payments there is no underpayment for and petitioner is therefore not liable for the accuracy-related_penalty we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
